In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: May 6, 2022

* * * * * *                *   *    *   *  * *   *
NAOMI ENGEL,                               *               UNPUBLISHED
                                           *
              Petitioner,                  *               No. 16-1145V
                                           *
v.                                         *               Special Master Gowen
                                           *
SECRETARY OF HEALTH                        *               Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                        *               Decision on Stipulation.
                                           *
                                           *
              Respondent.                  *
* * * * * * * * * * * * *
Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Colleen Clemons Hartley, U.S. Department of Justice, Washington, D.C., for respondent.

                        DECISION ON ATTORNEYS’ FEES AND COSTS 1

        On March 22, 2022, Naomi Engel (“Petitioner”) filed a motion for attorneys’ fees and
costs. Petitioner’s Motion for Attorneys’ Fees (“Fees App.”) (ECF No. 136). For the reasons
discussed below, the undersigned GRANTS Petitioner’s motion for attorneys’ fees and costs and
awards a total of $61,984.41.

    I.       Procedural History

       On September 15, 2016, Petitioner filed a petitioner in the National Vaccine Injury
Compensation Program. 2 Petitioner alleged that as a result of receiving an influenza (“flu”)
vaccination on September 22, 2013, she sustained a left shoulder injury that was caused by the
vaccine. Petition at Preamble (ECF No. 1). On October 5, 2021, the parties filed a stipulation,
which I adopted as my Decision awarding damages on the same day. (ECF Nos. 130, 131).

1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This means the
ruling will be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access. Because this unpublished ruling contains a
reasoned explanation for the action in this case, the undersigned is required to post it on the United States Court of
Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(“Vaccine Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42
U.S.C.A. § 300aa.
         On March 22, 2022, Petitioner filed a motion for attorneys’ fees and costs. Petitioner
requests reimbursement for her attorneys at Muller Brazil in the total amount of $64,687.21,
representing $60,421.10 in attorneys’ fees, and $4,266.11 in costs. Fees App. at 1-3. Pursuant to
General Order No. 9, Petitioner warrants that she did not personally incur any costs in pursuit of
this litigation. Fees App. at 2. Respondent reacted to the fees motion on March 22, 2022,
indicating that “Respondent is satisfied the statutory requirements for an award for attorneys’
fees and costs are met in this case” and recommends that “the court exercise its discretion and
determine a reasonable award for attorneys’ fees and costs.” Response at 1-4 (ECF No. 137).
Petitioner did not file a reply.

   The matter is now ripe for adjudication.

  I.      Analysis

        Under the Vaccine Act, the special master may award reasonable attorneys' fees and costs
for a petition that does not result in an award of compensation, but was filed in good faith and
supported by a reasonable basis. § 300aa–15(e)(1). In this case, Petitioner was awarded
compensation pursuant to a stipulation, and therefore she is entitled to an award of reasonable
attorneys’ fees and costs.

         Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec'y of Health & Human Servs., 24 Cl. Ct. 482,
484 (1993). Adequate proof of the claimed fees and costs should be presented when the motion is
filed. Id. at 484 n. 1. The special master has the discretion to reduce awards sua sponte, independent
of enumerated objections from the respondent. Sabella v. Sec'y of Health & Human Servs., 86 Fed.
Cl. 201, 208–09 (Fed. Cl. 2009); Savin v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313 (Fed.
Cl. 2008), aff'd No. 99–537V, 2008 WL 2066611 (Fed. Cl. Spec. Mstr. Apr. 22, 2008).

       a. Attorneys’ Fees

        Petitioner request a total of $60,421.10 for various rates of compensation for the
attorneys who worked on her case, predominantly Ms. Amy A. Senerth, but also Mr. Clark
Hodgson, Mr. Max Muller, and Mr. Paul Brazil, as well as eleven support staff including
paralegals, a law clerk, and a medical records supervisor. Fees App. at 1. I have reviewed the
requested rates and find them to be in conformance with what Muller Brazil, LLP attorneys and
staff have previously been awarded for their work by myself and other special masters. See
Ditsche v. Sec'y of Health & Hum. Servs., No. 18-0511V, 2020 WL 1815767, at *2 (Fed. Cl.
Mar. 10, 2020), Pickard v. Sec'y of Health & Hum. Servs., No. 18-1470V, 2020 WL 1815768, at
*2 (Fed. Cl. Mar. 10, 2020).

       Petitioner requests the following rates for work of her counsel and staff:

                Attorneys               2016      2017     2018     2019     2020     2021
               Amy Senerth               n/a      $225     $233     $250     $275     $300
              Clark Hodgson             $200      $200      n/a      n/a      n/a      n/a
               Max Muller                n/a       n/a      n/a     $325      n/a      n/a
                Paul Brazil             $275     $300      $317    $325      n/a      n/a

                  Staff                 2016     2017      2018    2019     2020     2021
                Katy Yoos                n/a      n/a       n/a     n/a      n/a     $165
            Tereza Pavlacsek             n/a      n/a      $125    $140     $160      n/a
             Maria Loecker              $140      n/a      $140     n/a      n/a      n/a
             Erik Pavlacsek              n/a      n/a       n/a     n/a     $125     $125
             Michelle Coles              n/a      n/a      $125     n/a      n/a      n/a
             Stacey Bowman               n/a     $125       n/a     n/a      n/a      n/a
              Trudy Messer              $125      n/a       n/a     n/a      n/a      n/a
             Ginny Schaffer              n/a      n/a      $125    $125      n/a      n/a
              Karen Moyers              $125      n/a       n/a     n/a      n/a      n/a
            Megan McNicholas             n/a      n/a       n/a    $125      n/a      n/a
               Stacie Bole               n/a      n/a       n/a    $125      n/a      n/a

        In the Vaccine Program, special masters traditionally have compensated time spent
traveling when no other work was being performed at one-half an attorney’s hourly rate. See
Hocraffer v. Sec’y of Health & Human Servs., No. 99-533V, 2011 WL 3705153, at *24 (Fed. Cl.
Spec. Mstr. July 25, 2011); Rodriguez v. Sec'y of Health & Human Servs., No. 06-559V, 2009 WL
2568468, at *21 (Fed. Cl. Spec. Mstr. Jul. 27, 2009); English v. Sec’y of Health & Human Servs.,
No. 01-61V, 2006 WL 3419805, at *12-13 (Fed. Cl. Spec. Mstr. Nov. 9, 2006). Ms. Senerth spent
December 9, 2018, and December 11, 2018, traveling to be with the petitioner in Houston for the
videoconference hearing for a total of 23.2 hours, at a rate of $233.00 per hour, totaling $5,405.60.
Fees App. Ex. A. at 16-17. Since these time entries only included time spent traveling, the hourly
rate will be reduced by half, to $116.50 for 23.2 hours of travel, totaling $2,702.8. Therefore, Ms.
Senerth’s reimbursement will be reduced by $2,702.80.

        Upon review of the submitted billing statement, I find the overall hours spent on this
matter appear to be reasonable. The billing entries appear to accurately reflect the work being
performed and the amount of time spent on each task. Respondent has not identified any
particular entries as being objectionable, and upon review I do not find any objectionable entries
either. Accordingly, Petitioner is entitled to the full amount of attorneys’ fees sought, minus the
travel deduction explained above.

               a.      Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests total
attorneys’ costs in the amount of $4,266.11. This amount is comprised of acquiring medical
records, court filings, flights, transportation, and hotel for Ms. Senerth to be in attendance with
petitioner during a video conference hearing on December 10, 2018.

       These costs are reasonable and reimbursable by the Vaccine Program, as such, petitioner
is awarded the requested costs in full.

  II.     Conclusion
        In accordance with the foregoing, petitioners’ application for final attorneys’ fees and
costs is GRANTED. I find they are entitled to the following reasonable attorneys’ fees and
costs:

        Attorneys’ Fees Requested:                                     $60,421.10
        Attorneys’ Fees Reduced:                                      -$2,702.80
        Attorneys’ Fees Awarded:                                       $57,718.30

        Attorneys’ Costs Requested:                                    $4,266.11
        Attorneys’ Costs Awarded:                                      $4,266.11

        Total Attorneys’ Fees and Costs Requested:                     $64,687.21
        Total Attorneys’ Fees and Costs Awarded:                       $61,984.41

Accordingly, I award the following:

    1) a lump sum in the amount of $ 61,984.41, representing reimbursement for
       Petitioner’s attorneys’ fees and costs, in the form of a check payable to Petitioner
       and Muller Brazil, LLP.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court shall enter judgment in accordance herewith. 3

        IT IS SO ORDERED.



                                                     /s/Thomas L. Gowen
                                                     Thomas L. Gowen
                                                     Special Master




3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).